On October 27, 2005, the defendant was sentenced to ten (10) years in the Montana State Prison, with two (2) years suspended, for the offense of Assault on a Peace Officer, a Felony and Persistent Felony Offender Status.
On March 6, 2006, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present, however, his court-appointed attorney, Kenneth Olson, failed to appear. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed without counsel present.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued to the next available hearing dates in May 2006.
Done in open Court this 6 th day of March, 2006.
Chairperson, Hon. John W. Whelan, Member, Hon. Randal I. Spaulding and Member, Hon. Katherine Irigoin.